NEWS RELEASE For Immediate Release February 27, 2009 Canwest and lenders extend discussions relating to senior credit facility WINNIPEG – Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that its subsidiary, Canwest Media Inc. (“CMI”) and its senior lenders have agreed to extend the waiver of certain borrowing conditions until March 11, 2009 and a permanent reduction in its senior credit facility to $112 million. On February 2, 2009, CMI reached an agreement with the senior lenders which waived certain borrowing conditions and limited availability under the senior credit facility to $112 million. Currently the Company has $92 million drawn under this facility. Based upon cash on hand and current cash flow projections, the Company believes that it will have sufficient liquidity to enable it to continue to operate normally through this period. The parties will continue discussions, which, if successful, would extend CMI’s access to its credit facility beyond March 11, 2009. Canwest continues to take proactive steps to reduce its operating and capital costs, restructure its operations and improve efficiencies. It is also reviewing its strategic alternatives and continues to actively pursue opportunities to divest of non-core operations and assets, and collect other amounts that it is owed. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors" contained in our Annual
